DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on May 9, 2022 in which claims 12-13 and 15-17 are presented for examination. Claims 1-11 and 14 have been cancelled. Claim 17 is newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glickman et al. (2015/0287488)[Glickman] in view of de Pasquale Amicarelli  et al. (5,133,085)[de Pasquale Amicarelli].
Regarding claim 12, Glickman teaches, a protective apron (100, [0011], [0018], figure 1), comprising a front layer and a back layer (100 comprises 111 and 113, [0011], figure 2), wherein the front layer and the back layer are notched or scooped at one end (111 and 113 are notched or scooped at one end, annotated figure 1); and a weighted material disposed between the front layer and the back layer (“The middle layer 112 is an x-ray blocking, or radioprotective, layer. The middle layer 112 includes a radioprotective core material 200. The radioprotective core material 200 is a pliable, rubber-like material in which a radiation blocking metal or material is incorporated.  Therefore, the radioprotective core material 200 of the middle layer 112 at least partially shields the wearer of the garment 100 from radiation… the radioprotective core material 200 comprises a polymeric flexible sheet that is made of one of one or more of the materials selected from the group consisting of: thermoplastic or thermosetting polymer, thermoplastic polyamide, vinyl polymer and polyethylene generally available from E.I.  DuPont de Nemours and Company of Wilmington, Del. The polymeric flexible sheet includes a radiation attenuating material such as barium, bismuth, tin, antimony, tungsten, zirconium or lead as salts or oxides.  Advantageously, the middle layer 112 is more flexible than known radioprotective layers of known radiation protective garments.”, [0013], therefore, 112 is a weighted material disposed between 111 and 113, figures 1 and 2 see also [0011]).
Glickman fails to teach, at least two straps disposed at or below a midpoint of the back layer and substantially equidistant from the vertical midline, wherein the at least two straps are configured to provide passage therethrough of a hand or an arm between the back layer and the at least two straps.
de Pasquale Amicarelli, a shield for a nursing mother, Abstract, teaches, at least two straps disposed at or below a midpoint of the back layer and substantially equidistant from the vertical midline, wherein the at least two straps are configured to provide passage therethrough of a hand or an arm between the back layer and the at least two straps (“A plurality of spaced upright elastic straps 43 which extend upward from the lower portion 24 of the inner side 13 of the nursing shield 10 are provided for attaching the nursing shield 10 to the forearm 44 of a nursing mother 19. A right hand finger loop 45 and a left hand finger loop 46 are provided on the inner side 13 of nursing shield 10”, Col. 4 ln. 47-53, “the right hand is used to pull or release finger-loop strap 45 and thereby cause the nursing shield 10 to be flexed as desired toward or away from the breast area and the infant for greater concealment, making adjustments and the like”, Col. 4 ln. 60-64, “the left forearm of nursing mother 19 may be inserted from left to right under straps 43 and the left hand used to make adjustments with left hand finger-loop 46 and thereby flex the nursing shield toward or away from the breast area for greater concealment, making adjustments, and for other purposes”, Col. 4-5 ln. 65-2, figures 1-2, therefore, at least two 43 are disposed at or below a midpoint of 13 and substantially equidistant from the vertical midline, wherein the at least two 43 are configured to provide passage therethrough of a hand or an arm between 13 and the at least two 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apron of Glickman with one or more straps attached at or below a midpoint of the back layer that provide passage therethrough of a hand or an arm between the back layer and the at least two straps as taught by de Pasquale in order to provide the apron to be flexed as desired toward or away from the user for greater concealment, making adjustments and the like, see Col. 4 ln 47-64.  
Regarding claim 17, the combined references teach, wherein the at least two straps are configured to provide passage therethrough of a hand or an arm of up to 8 inches in diameter (as combined above as taught by de Pasquale Amicarelli, the at least two 43 are configured to provide passage therethrough of a hand or an arm of up to 8 inches in diameter, figures 1-2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Glickman et al. (2015/0287488)[Glickman] in view of de Pasquale Amicarelli  et al. (5,133,085)[de Pasquale Amicarelli] in view of Levy (2003/0088902).
Regarding claim 13, the combined references teach, wherein two tabs for hanging are attached to the top end of the protective apron, one on either side of the notch or scoop (Glickman, two annotated tabs may be used for hanging are attached to the top end of 100, one on either side of the annotated notch or scoop, annotated figure 1, here, Examiner notes that the annotated tabs could be used “for hanging”).
Regarding claim language “for hanging”, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the tabs as shown in annotated figure 1, are capable of being used for hanging the apron 100.
While Glickman discloses two tabs, see annotated figure 1, the combined references fail to teach, wherein two tabs for hanging are attached to the top end of the protective apron, one on either side of the notch or scoop.
Levy, a protective apron, Abstract, teaches, wherein two tabs for hanging are attached to the top end of the protective apron, one on either side of the notch or scoop (“One or more loops 27 may be attached to the collar end 22 for hanging the salon cape on a coat hook or the like”, [0029], therefore, 27 for hanging are attached to the top of 10, one on either side of 14, figures 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the two tabs of Glickman as two loops as taught by Levy in order to provide the ability for hanging the apron “on a coat hook or the like”, see [0029].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Glickman et al. (2015/0287488)[Glickman] in view of de Pasquale Amicarelli  et al. (5,133,085)[de Pasquale Amicarelli] in view of Sugita et al. (2018/0130563)[Sugita].
	Regarding claim 15, the combined references teach, wherein the weighted material comprises weighted material distributed substantially throughout the protective apron (Glickman, “the middle layer 112 is an x-ray blocking, or radioprotective, layer. The middle layer 112 includes a radioprotective core material 200. The radioprotective core material 200 is a pliable, rubber-like material in which a radiation blocking metal or material is incorporated…The polymeric flexible sheet includes a radiation attenuating material such as barium, bismuth, tin, antimony, tungsten, zirconium or lead as salts or oxides. Advantageously, the middle layer 112 is more flexible than known radioprotective layers of known radiation protective garments.”, [0013], therefore, 112 comprises weighted material and would be expected to be distributed substantially throughout the apron).
While Glickman discloses weighted material, the combined references fail to teach, wherein the weighted material comprises a plurality of cells of weighted material distributed substantially throughout the apron.
Sugita, radioprotective unwoven fabric for products worn by people, Abstract, [0063], teaches, the weighted material comprises a plurality of cells of weighted material distributed substantially throughout the fabric (“In radioprotective unwoven fabric 10 according to Embodiment 2, metal fibers 2 are made woolly and packed. For example, in radioprotective unwoven fabric 10, woolly metal fibers 2 are innumerably and randomly spread all over”, [0055], “As illustrated in FIG. 6 and FIG. 7, radioprotective unwoven fabric 10 according to Embodiment 2 is configured as a quilt including front cloth 11, back cloth 12, and padding 13, and metal fibers 2 bundled to be woolly are disposed as padding 13 between front cloth 11 and back cloth 12”, [0056], “the use of woolly metal fibers 2 as the shield material for radioactive rays makes it possible to achieve radioprotective unwoven fabric 10 that has a high shield factor and yet can be easily folded”, [0059], see also [0058], therefore, the weighted material of 13/2 comprises a plurality of cells of weighted material distributed substantially throughout 10, figures 6 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the weighted material of Glickman as weighted material comprising a plurality of cells as taught by Sugita in order to provide the material of the protective apron as a “as a quilt including front cloth 11, back cloth 12, and padding 13, and metal fibers 2 bundled to be woolly are disposed as padding 13 between front cloth 11 and back cloth 12”, [0056], in which “the use of woolly metal fibers 2 as the shield material for radioactive rays makes it possible to achieve radioprotective unwoven fabric 10 that has a high shield factor and yet can be easily folded”, [0059], which maintains the ability of the protective apron to be 
flexible and able to withstand bending and movement of machine washing, as disclosed by Glickman, see Glickman, [0013].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Glickman et al. (2015/0287488)[Glickman] in view of de Pasquale Amicarelli  et al. (5,133,085)[de Pasquale Amicarelli] in view of Khandkar et al. (2013/0240763)[Khandkar].
Regarding claim 16, the combined references teach, the front and back layers (Glickman, 111 and 113, [0012], [0014], figure 2).
The combined references fail to teach, wherein the front and back layers are antimicrobial.
Khandkar, garments that attenuate ionizing radiation, Abstract, [0021], teaches,  wherein the front and back layers are antimicrobial (“That shield 10 includes a radio-opaque material 12, an encapsulant 13 and an outer layer 19…The outer layer 19 covers the encapsulant 13, and may impart the shield 10 with a desired look or feel”, [0020], “Alternatively, or in addition, the outer layer 19 of a shield 10 may comprise a material that reduces or eliminates soiling. Such materials may include, but are certainly not limited to, materials that include anti-microbia(agents (e.g., silver, silver-based antimicrobials, slime-based antimicrobials, 2-anthraquinone carboxylic acid, etc.)”, [0032], therefore, the front layer 19 and the back layer 19 are antimicrobial, figure 2, Examiner notes: as shown in figure 2, there is an outer layer 19 as a front layer and an outer layer 19 as a back layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide front layer and the back layer of Glickman as antimicrobial as taught by Khandkar in order to provide the front layer and back layer as “a material that reduces or eliminates soiling”, [0032].

    PNG
    media_image1.png
    760
    547
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed June 17, 2020, with respect to the rejection(s) of claim(s) 12-16 under 35 USC §103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2006/0064795 by Houghton discloses a garment with at least two straps that provide passage for a hand or arm between the back layer and the straps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732